311 F.3d 1272
In Re: Pablo MARTINEZ, Debtor.Law Offices of David Stern, P.A., Plaintiff-Appellant,v.Pablo Martinez, Defendant-Appellee.
No. 02-11485 Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
November 5, 2002.

John H. Pelzer, Ruden, McClosky, Smith, Schuster & Russell, PA, Fort Lauderdale, FL, for Plaintiff-Appellant.
Paul A. Avron, Murphree & Avron, LLP, Berger, Singerman, P.A., Lawerence M. Shoot, Law Office of David Stern, Miami, FL, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 01-04252-CV-PCH); Paul C. Huck, Judge.
Before TJOFLAT, BIRCH and GODBOLD, Circuit Judges.
CORRECTED OPINION
PER CURIAM:


1
This case concerns § 1692g of the Fair Debt Collection Practices Act (the "FDCPA"), 15 U.S.C. § 1692 et seq. Pablo Martinez, the plaintiff in a Chapter XIII adversary proceeding, brought an adversary action in the United States Bankruptcy Court, S.D. Florida, alleging that the appellant, Law Offices of David J. Stern ("Stern"), a law office engaged in debt collection, violated § 1692g by failing to give appropriate notice as required by statute. The Bankruptcy Court, in a lengthy opinion and order, found that Stern had violated the Act, granted Martinez's motion for summary judgment, denied Stern's motion, and granted judgment to Martinez for $1,000 plus cost and attorney fees.


2
Stern appealed to the District Court, which affirmed with a full opinion. On motion for rehearing, Stern suggested that the District Court erroneously utilized a clearly erroneous standard in reviewing the Bankruptcy Court's decision. The District Court denied the petition, holding that whether it applied a clearly erroneous standard or a de novo review standard, the result of the appeal would be the same.


3
The issues in this case have been clearly and carefully examined at length and disposed of by the opinion of the Bankruptcy Court, the opinion of the District Court, and the District Court order denying the petition for rehearing. We see no error, and we affirm on the basis of the opinions and judgments of the Bankruptcy Court and the District Court, and we suggest that they be published in the West Bankruptcy Reporter.


4
The decision of the District Court is AFFIRMED.